Citation Nr: 0947217	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-00 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran failed, without apparent cause, to appear for a 
scheduled hearing in March 2008.  Therefore, his request for 
a Board hearing is considered withdrawn.  38 C.F.R. § 20.704 
(2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board 
finds that further development is required prior to the 
adjudication of the Veteran's claims.

The Veteran asserts that service connection is warranted for 
arthritis of the lumbosacral spine.  He claims that he 
injured his back during physical training and maintains that 
he has been in pain ever since that injury.  There is no 
evidence of an in service back injury but an October 1968 
treatment record from Ft. Bragg noted a complaint of pain 
when bending over in the right lower back, intermittently for 
three months.  No diagnosis was indicated related to the back 
and it was indicated that urinalysis and urine culture were 
ordered.  The separation examination was normal.

VA treatment records dated in February and October 2003 show 
that the Veteran reported that he underwent lower back 
surgery in 1988 for a herniated disk.  He did not indicate 
whether the surgery was performed by the VA or by a private 
medical provider.  Records for this procedure are not in the 
Veteran's claims file.  The RO should request the Veteran to 
identify that treatment provider and any additional treatment 
for his back disability and, if such records are available, 
they should be obtained.  

On the December 2005 VA Form 9, the Veteran reported that he 
had been receiving treatment for his back at the Dorn VA 
Medical Center (VAMC)on and off since 1968 or 1969.  The 
claims file contains copies of VA treatment records dated 
from 2002 to 2006.  The RO should request all VA treatment 
records not current in the claims file, to include all 
records of treatment at the Dorn VAMC dated from 1968 to the 
present.

The Veteran's records contain a Social Security 
Administration Inquiry which reported that the Veteran was 
the recipient of Social Security disability benefits with a 
disability onset date of September 5, 2002.  In a July 2007 
statement, the Veteran stated that he was no longer able to 
work because of his back.  It appears that the Veteran is in 
receipt of Social Security disability benefits in part due to 
his back condition.  The Veteran's Social Security records 
have not been associated with the claims folder.  When the VA 
is put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).  
As part of its duty to assist, the VA must make as many 
requests as are necessary to obtain relevant records from 
Federal departments or agencies.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  Therefore, the Board finds additional 
development is required prior to appellate review.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his back 
condition, to specifically include the 
reported 1988 back surgery.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and those records not already 
associated with the claims file should be 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
identified by the Veteran cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The RO should obtain copies of all VA 
treatment of the Veteran's back 
disability not currently in the claims 
folder, to include copies of all records 
of the Dorn VAMC dated from 1968 to the 
present.  All records received must be 
associated with the claims file.  

3.  The RO is to undertake appropriate 
efforts to obtain and associate with the 
claims file a complete copy of the 
Veteran's SSA disability determination as 
well as all associated medical records.

3.  After completion of the above and any 
additional development deemed necessary, 
to include a VA examination, the issue on 
appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


